WASHINGTON, Circuit Justice.
It is not sufficient to point out errors in these proceedings, unless it is done by a person who can introduce himself regularly into the case as a party authorised to question their regularity. Now in this case, the counsel obtained this rule do not appear for Mr. Bird Wilson, or for the purchasers at the sale, but they claim title in themselves to the land which was levied on and sold. At present, however, they appear before the court as entire strangers to this transaction, and can in no other way connect themselves with it but by showing their title to the land, and that it is better than that of Mr. Wilson. But is this an inquiry proper for the court to enter upon under this rule? Is it competent to this court to decide such a question? We think not. In cases like .the present, or *468where they are complicated, and particularly if there be contradictory evidence, we should think it most proper to leave the parties to contest' their rights in a more regular course of proceeding, on the law or equity side of the court.
As to the case of Fenwick v. Sears’ Adm’rs, 1 Cranch (5 U. S.) 259, it proceeded entirely upon the' law of Maryland, which required administration to be taken out in that state, and that law was adopted by congress as the law of that part of the District of Columbia which was within the county of Washington. We find by the case from 1 Bin. IG3, that the laws of Pennsylvania do not require a person who has obtained letters of administration in another state to obtain them also in this state, and we sit here to administer the laws of the United States, and of this state so far as they are adopted by the laws of the United States. Bule discharged.